Under subdivision 9 of section 31 of the Personal Property Law “ a contract to assign or ah assignment * * * of a life or health or accident insurance policy” is void in the absence of a writing. The purported assignment not having been in writing, defendant acquired no rights in the policy (Katgman v. JEtna Life Ins. Co., ante, p. 446). Accordingly, there was no issue of fact requiring a trial. Order reversed, with $20 costs and disbursements to appellant and plaintiff's motion for summary judgment granted. Settle order. Present — Cohn, J. P., Callahan, Breitel, Botein and Rabin, JJ.; Cohn, J. P., dissents and votes to affirm.